   Case 3:19-cv-00710 Document 10 Filed 10/22/19 Page 1 of 2 PageID #: 141



 L R Civ P 83.6 Form (06/08/2018)
 L R Cr P 44.6 Form (06/08/2018)




                           United States District Court
                                    SOUTHERN DISTRICT OF WEST VIRGINIA
                                               AT   HUNTINGTON




 Jonathan R. et al.,


                                                              Statement of Visiting Attorney
                                                              And Designation of Local Counsel
          v.
Jim Justice, in his official capacity as Governor          civil action Number i9-cv-oo7io
 of West Virginia




 Rebecca E. Smith
                                                                                      166610

Name of Visiting Attorney andfirm name                                      State Bar ID number

Jim Justice, Bill Crouch, Jeremiah Samples, Linda Watts, West Virginia Department of Health & Human Resource


Name ofparty represented

District of Columbia
901 4th Street, NW
Washington, D.C. 20001

Name and address of the Barfs) of which the Visiting Attorney is a member in good standing

Brown & Peisch PLLC
 1233 20th Street, NW, Suite 505
Washington, D.C. 20036

Visiting Attorney 's office address

                   202-449-4361                                               resmith@brownandpeisch.com

Visiting Attorney 's office telephone number          Office fax number              Email address

Steven R.
       R. Compton,
          Compton, Deputy
                     Deputy Attorney
                            Attorney General
                                      General
                                                                                     6562
West Virginia Attorney General's
                       General's Office
                                 Office

Name of Sponsoring Attorney andfirm name                                    WV Bar ID number


812 Quarrier Street,
             Street, 2nd
                     2nd Floor
                         Floor
Charleston,
Charleston, WV
            WV 25301
                25301


Sponsoring Attorney's office address

                304-558-2131
                304-558-2131                                304-558-0430     Steven.R.Compton@wvago.gov

Sponsoring Attorney 's office telephone number          Office fax number           Email address




                                                                                             PAGE I of 2 PAGES
  Case 3:19-cv-00710 Document 10 Filed 10/22/19 Page 2 of 2 PageID #: 142




                          VISITING ATTORNEY'S CERTIFICATION


        I hereby certify that I am a member in good standing of the Bar(s) listed in the Statement of


Visiting Attorney and that I have never been convicted of a felony. I further certify that 1 have paid


the West Virginia State Bar its prescribed pro hac vice fee for this case, and complied with the West


Virginia State Bar's requirements for attorneys admitted pro hac vice.



  10              mp                                                                                         <c   SIGN HER
                                                                                                                           3
             1 ate                                                Signature of Visiting Attorney




                       SPONSORING ATTORNEY'S CERTIFICATION


        I hereby certify that I am admitted to practice before the Supreme Court of Appeals of West


Virginia, I am a member in good standing of the West Virginia State Bar, and 1 am a member of the


bar of this Court. I further certify that I have an office for the practice of law in West Virginia, and


I practice law primarily in West Virginia.      I agree that pleadings, notices, and other papers may


be served on me in this case. I consent to being the Sponsoring Attorney for the above-named


Visiting Attorney and 1 shall hereafter sign all papers that require the signature of an attorney.




                                                                                             7^"           <^~ SIGNHCRt)
          Date'                                                 Signature of Sponsoring Attorney


                        ** ELECTRONIC FILING REQUIREMENT **
    Electronic filing is required in the United States District Court for the Southern District of West
Virginia. Please refer to the Court's website at www.wvsd.uscourts.gov under CM/ECF Information >
Electronic Filing > Administrative Procedures for Electronic Case Filing in the SDWV for guidance.

Specific requirements regarding logins and passwords and the registration process may be found at
Section 6. E-File Registration.




                                                                                             PAGE 2 of 2 PAGES
